Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Banks and banking, § 90*—when funds in account of depositor are wrongfully applied upon account of third person. Where a party holding funds in trust deposited same in a bank to his personal account, held that the legal title to such funds was in the depositor and the equitable title in the one for whom the depositor held them in trust, and that the bank wrongfully applied the funds upon the account of a third party, a corporation, of whom the depositor was an officer. 3. Interest, § 5*—when allowed. Where a bank wrongfully refused payment of a check drawn upon the drawer’s account therein, the funds of which it had illegally applied upon the account of another, held that the drawer would be entitled, upon recovery for the amount of the check, in an action for the use of the equitable owner, to interest either' upon the theory that there was an unreasonable and vexatious delay in withholding payment or on the theory that interest will be allowed on money received to the use of another.